Citation Nr: 0431250	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD) prior to March 28, 
2003.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from March 28, 2003 to July 19, 2003.

3.  Entitlement to a rating in excess of 50 percent for PTSD 
from July 20, 2003.

4.  Entitlement to an effective date, prior to March 28, 
2003, for a grant of total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 until December 
1971.  

The claims file contains a report of a rating decision dated 
in October 2002 wherein entitlement to service connection for 
PTSD was granted with assignment of a 30 percent evaluation 
dated April 22, 2002, date of claim.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from November 2002 and July 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Lincoln, Nebraska.

In November 2002 the RO, in pertinent part, denied 
entitlement to a TDIU.  In June 2003, the RO granted 
entitlement to an increased evaluation for PTSD from 30 
percent to 50 percent, and to a TDIU, both effective March 
28, 2003.

The veteran's claim of entitlement to an increased rating for 
PTSD was previously before the Board in January 2004.  At 
that time, a remand was ordered to accomplish further 
development.  


FINDINGS OF FACT

1.  Prior to March 28, 2003, PTSD was productive of 
subjective complaints of poor sleep and occasional 
flashbacks; objectively, the veteran had concentration 
difficulties, rapid speech, logical thought, and generally 
anxious mood and affect, with a GAF score of 63. 

2.  From March 28, 2003, to July 19, 2003, PTSD was 
productive of subjective complaints of intrusive 
recollections and broken sleep; objectively, he had a GAF of 
55 with an intact memory, restricted range of affect, mildly 
dysphoric mood, normal volume and tone of speech, no 
delusions or hallucinations and was not suicidal.  

3.  From July 20, 2003, the date of a private treatment 
report, PTSD has been productive of subjective complaints of 
poor sleep and increasingly frequent flashbacks; objectively, 
there was severe deterioration of his mood and affect, a 
decrease in social contact and daily activities, severe 
anxiety, and markedly increased problems with memory and 
concentration, as indicated by GAF scores of 47 and 44.  

4.  The veteran separated from service in December 1971; he 
did not file a claim for compensation for a TDIU within 1 
year from separation.

5.  On April 22, 2002, the RO received the veteran's claim of 
entitlement to a TDIU.

6.  In an August 2002 rating decision the RO denied 
entitlement for a TDIU.

7.  In a November 2002 rating decision the RO affirmed the 
denial of entitlement to a TDIU; the veteran appealed that 
determination.

8.  The veteran's appeal was perfected on March 19, 2003.

9.  On March 28, 2003, the veteran submitted a new 
application seeking compensation due to unemployability.

10.  In a July 2003 rating decision, TDIU was granted, 
effective March 28, 2003.

11.  The competent evidence establishes that entitlement to 
the benefit sought arose after the date of the veteran's 
claim.

12.  No document received prior to April 22, 2002, may be 
construed as an informal claim of entitlement to VA benefits 
prior to March 28, 2003.

CONCLUSIONS OF LAW

1.  Prior to March 28, 2003, the criteria for a rating a 
rating in excess of 30 percent for PTSD were not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2004).

2.  From March 28, 2003, to July 19, 2003, the criteria for a 
rating a rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2004).

3.  From July 20, 2003, the criteria for a 70 percent rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2004).

4.  The criteria for an effective date prior to March 28, 
2003, for the award of compensation for TDIU have not been 
met.  38 U.S.C.A.  §§ 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duty to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation or 
effective date assigned, notice under 38 U.S.C.A. § 5103(a) 
is not required as to the claim raised in the notice of 
disagreement, provided that appropriate VCAA notice was 
provided as to the initial claim that was the subject of the 
grant.  See VAOPGCPREC 8-03.  Instead, it was concluded that 
the RO's only obligation under such circumstances is to 
develop or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case. 

The issues presently before the Board involve "downstream 
issues" as contemplated under VAOPGCPREC 8-03.  Thus, the 
pertinent question is whether proper notice was issued 
regarding the underlying claims leading to the current 
appeal.  Here, a May 2002 letter apprised the veteran as to 
the evidence necessary to substantiate his claims of 
entitlement to service connection for PTSD and entitlement to 
a TDIU.  Such correspondence also informed the veteran as to 
what evidence he was responsible for obtaining and what 
evidence, if any, VA would procure on his behalf, as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 
C.F.R. § 3.159.  Furthermore, an April 2003 communication 
provided additional notice as to the TDIU claim.  

The Board finds that the veteran was fully and appropriately 
notified as to his claims of entitlement to service 
connection for PTSD and for entitlement to a TDIU.  As such, 
VAOPGCPREC 8-03 applies and there is no further need for 
discussion as to notice relating to the current 
"downstream" claims.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Finally, the veteran's statements in support of 
his claim are associated with the claims file.  

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  In this regard, it is 
noted that, in November 2002, a request was made to obtain 
treatment reports from the VA Medical Center in Kansas City, 
Missouri.  The claims file clearly indicates that no records 
pertaining to the veteran were found.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Criteria:
Disability Evaluations- General

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


PTSD Criteria

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].


Earlier Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The effective date for reopened claims is the date of receipt 
of claim or the date the entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). A 
reopened claim is defined as any application for a benefit 
received after disallowance of an earlier claim, or any 
application based on additional evidence or a request for a 
personal hearing submitted more than 90 days following 
notification to the appellant of the certification of an 
appeal and transfer of applicable records to the Board of 
Veterans Appeals which was not considered by the Board in its 
decision and was referred to the agency of original 
jurisdiction for consideration.  38 C.F.R. § 3.160(e).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2004).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2004).


Factual Background: PTSD

In a May 2002 treatment report written by Psychologist 
MC(initials) and Psychiatrist CM, it was noted that the 
veteran appeared to be pleasant upon arriving for their 
interview.  He was dressed fairly well and was fairly well 
groomed and clean.  He was a nervous individual who 
constantly drummed his fingers on the furniture or his leg.  
He had never married and was reluctant to talk about any 
meaningful relationships in his life.  He currently lived 
with his mother.  

Regarding his symptomatology, the veteran reported poor 
sleep.  He denied nightmares but had flashbacks every 1 to 2 
months.  He had difficulty concentrating on one particular 
topic during the interview.  He cited fishing as a 
recreational hobby that he enjoyed.  

The veteran indicated that he disliked crowds and thus 
largely avoided church.  He was a member of the Veterans of 
Foreign Wars and the American Legion, but did not attend 
meetings.  He drank a few beers nightly.  After drinking, he 
believed he could hear helicopters off in the distance.  

Objectively, the veteran's flow of conversation and thought 
were conspicuously rapid, with an almost dysrhythmic type of 
verbal output.  This was attributed to anxiousness.  
Virtually all of his fine motor skills were in operation 
during speech including facial features and the drumming of 
fingers.  Gross motor features were also evidence, including 
belly laughter, shaking legs and extremely rapid eye movement 
that interfered with eye contact.  At times his speech was 
understandably circumstantial, but he did not speak 
tangentially.  

Further objective evaluation showed that the veteran's 
associations were logical and his stream of mental activity, 
while cluttered, was perfectly intelligible.  On the whole, 
mood was not variable or volatile.  Rather, affect and mood 
revealed general anxiety.  He claimed to have a temper but 
harbored no irrational anger toward the government or 
Vietnam.  Mental content was absolutely free of any 
preoccupation, compulsion, delusion, or paranoid ideation.  
There were no symptoms of psychosis.  His sensorium appeared 
to be operating adequately and he was oriented in all 
spheres.  He was alert, perhaps hyper-alert and his general 
cognition was average.  His fund of information was quite 
good and he correctly performed double-digit addition.  He 
was not bizarre and had no unusual mentation.  His insight 
into his own disability was not so good but his judgment for 
everyday events was fine and his judgment for long-term 
events may have been even better.  The examiner stated that 
one had to go "far afield" to find anything wrong with the 
veteran.  A GAF score of 63 was assigned.  

The veteran was examined by VA in June 2003.  He reported 
intrusive recollections occurring 3 to 4 times weekly.  Such 
memories caused a moderate level of psychological distress.  
He denied any nightmares or flashbacks.  He did not want to 
talk about the difficult times in combat, but did not have to 
avoid reminders and had not had a constriction of interests.  

The veteran continued to have a significant level of 
detachment and also a restricted range of affect.  He had few 
friends and never married.  He also had a sense of 
foreshortened future due to his physical disabilities but was 
not suicidal.  He reported broken sleep if he did not drink.  
He stated that he 5 to 6 drinks every evening.  He also 
described anger, but remarked that he could contain it.  

Regarding his daily life, the veteran stated that lived with 
his mother on a small family farm, where he helped with daily 
operations.  At present, he was recovering from injuries.  

Objectively, the veteran was wearing clean clothes, was 
shaved, and exhibited appropriate personal hygiene.  He had 
some tremulous speech and tremor.  He also had decreased eye 
contact.  His mood was mildly dysphoric and his affect was 
constricted.  His speech was of normal tone and volume, 
though tremulousness of speech was noticeable.  

Regarding additional findings, the veteran could concentrate 
effectively.  He had a moderate degree of hypervigilance.  He 
did not have an exaggerated startle response.  Thought 
content revealed no delusions, hallucinations, grandiosity or 
paranoia.  He enjoyed fishing.  He lived in a small community 
and knew the people there, though he had no close friends.  
His thought process was logical, with no looseness of 
association or flight of ideas.  He was oriented to time, 
person, place and situation.  Recent and remote memory were 
both intact.  Sensorium were clear and insight was present.  
A GAF score of 55 was assigned.  

The veteran was again evaluated by Psychologist MC and 
Psychiatrist CM on July 20, 2003.  At that time, it was noted 
that his anxiety had significantly worsened over the past 
year.  There was also a severe deterioration in his daily 
activities.  He spent the majority of time watching 
television, which he could neither comprehend or recall.  
Sleep continued to be poor and in the past year occurrences 
of flashbacks became more frequent, at a rate of 1 to 2 per 
week.  He presented as a completely defeated individual, with 
a sense of foreshortened future.  He also exhibited 
difficulties with comprehension and recall.  

The examiner doubted that the veteran could finish a task if 
given to him.  Further, his difficulty with interpersonal 
relationships had increased.  His difficulty in social 
adaptation was conspicuous.  

The July 20, 2003 private treatment report further showed 
that the veteran's speech was very rapid.  There were no 
loose associations and no evidence that the veteran was 
losing his hold on reality.  Mood and affectual responses 
were major difficulties.  Immediate recall and judgment were 
also problematic.  He had trouble recalling digits, reciting 
serial 3's and 7's and interpreting proverbs.  He also 
struggled with recognition of similarities and differences, 
evidencing a drop-off from his previous levels of general 
intelligence.  His GAF score was a 47.  Due to the 
deterioration of his condition, it was questioned whether the 
veteran could be adequately taken care of at home.  His 
social, recreational and independent needs had come to a 
point where professional intervention was indicated.  He was 
said to present  "an extremely unfortunate picture."  His 
psychological challenges were classified as severe to 
profound.  

A January 2004 VA clinical record revealed that the veteran 
made no eye contact and engaged in only minimal conversation.  

In May 2004, the veteran was evaluated by Consulting 
Psychologist MC and Psychiatrist Licensed Clinical 
Psychologist BB.  At that time, he was described as somewhat 
detached.  He was appropriate in dress and was fairly well 
groomed and fairly clean.  He exhibited extremely fidgety and 
almost hyperactive behavior, to such extent that it was a 
distraction to the examiner.  Additionally, he interrupted 
some questions by murmuring phrases that were barely audible.  
Some such responses had virtually nothing to do with the 
matter at hand.  

The veteran's daily activities were sharply curtailed.  He 
lived with his dying mother.  In explaining that his mother 
was dying, his voice was inappropriately detached.  His sleep 
was extremely impaired, to the point where he complained that 
he could not sleep at all.  

The veteran's antidote was to consume 6 or 7 shots of vodka.  
When he did fall asleep he experienced nightmares, awaking to 
feel as though the events were reexperienced.  He stated that 
his memory was so poor that he would forget where he was 
supposed to take his tractor on the farm.  He was not 
interested in dating.  His primary activity was watching 
television.  He was bothered by the war in Iraq, displaying 
extreme anxiety on that topic.  He rarely saw friends and did 
still fish, but seriously doubted whether he would continue 
that activity in the future.  He also used to play pool but 
stopped because he didn't want to associate with other people 
or meet women.  He stopped going to church altogether.  He 
did, on rare occasion, attend a Legion activity, but mainly 
for the purpose of drinking.  According to the examiner, his 
self-esteem had diminished to the point where he was 
interested in virtually nothing.  He himself stated that he 
"doesn't care anymore about anything."  

Objectively, the veteran's symptoms had exacerbated from the 
time of the previous examination.  His speech revealed an 
extremely rapid output with a very low voice.  His 
associations were logical but his general stream of mental 
activity gave away the possibility that his anxiety had 
overtaken his control.  He could not stay on one subject and 
was extremely volatile in the manner in which he would answer 
a question.  At times he would interrupt himself to murmur 
something negative.  This was a totally new aspect of his 
verbal expression and was demonstrated frequently.  

Further noted at his May 2004 evaluation, the veteran's mood 
and affect were decidedly anxious.  He had hyperactive 
mannerisms, exasperating finger tapping and extremely rapid 
eye movement.  A general fidgety behavior encompassed his 
entire frame.  He had no delusions, paranoid ideation or 
hallucinations, and there was no thought broadcasting, 
thought insertion, alien control of ideas, ideas of reference 
or illusions.  Nonetheless, he was a fairly compulsive 
individual.  His sensorium remained within normal limits but 
his orientation was slow for response.  He was otherwise 
completely alert, if not completely hyper alert, coherent and 
completely aware of his environment.  

With respect to further cognitive findings, the veteran 
exhibited severely poor concentration and was unable to do 
any semblance of appropriateness with serial 7's or 3's.  He 
also was unwilling or unable to repeat digits.  

He struggled with arithmetic past single digit addition and 
his ability to abstract was also far below average in an 
adult with the level of intelligence that the veteran 
otherwise would have.  His general mentation was extremely 
poor and perhaps even a little bizarre because he did not 
appear to pay much attention to what was going on around him, 
yet he re-lived horrific experiences that occurred during 
service.  

The veteran's insight was questionable as was his judgment 
for every day events.  He did not appear to engage in much 
planning for the future.  The examiner commented that his 
best days did not represent anything better than moderate 
anxiety.  His social adaptation was extremely poor and his 
daily activities had deteriorated to the point indicative of 
serious impairment.  His anxiety and abreaction were at a 
near-panic level.  A GAF score of 44 was assigned.


Analysis

Rating in Excess of 30 percent for PTSD Prior to March 28, 
2003

The veteran's claims for increased ratings for his service-
connected disabilities at issue were received on April 22, 
2002.  As such, the rating period on appeal is from April 22, 
2001, one year prior to the date of receipt of the reopened 
increased rating claims.  See 38 C.F.R. § 3.400(o)(2).  

For the period prior to March 28, 2003, the veteran was 
assigned a 30 percent evaluation for his PTSD, pursuant to 
Diagnostic Code 9411.  In order to achieve the next-higher 50 
percent rating under that Code section, the evidence must 
show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The Board has reviewed the evidence of record and concludes 
that, for the period in question, the veteran's disability 
picture is most closely approximated by the 30 percent 
evaluation presently assigned and that a higher rating is not 
warranted.  
Overall, the criteria for the next-higher 50 percent rating 
are not been demonstrated prior to March 28, 2003.  Indeed, 
there is no showing of circumlocutory or stereotyped speech.  
The veteran's speech was noted to be "understandably 
circumstantial" at time, but it was not tangential.  

Moreover, he had no difficulty understanding complex 
commands.  Rather, his fund of information was quite good and 
he correctly performed double-digit addition.  Moreover, 
while he was clearly anxious, there were no findings of panic 
attacks.  Additionally, the competent evidence did not show 
impairment of judgment.  To the contrary, his judgment for 
everyday events was fine and his judgment for long-term 
events may have been even better.  

The evidence does reveal reluctance to engage in social 
relationships and to associate with others.  In fact, the 
veteran largely avoided church to avoid crowds.  However, 
such is contemplated in the assignment of a 30 percent 
disability rating.  Indeed, the overall medical findings, as 
discussed above, more closely reflect symptomatology 
associated with the presently assigned 30 percent evaluation 
than the next-higher 50 percent rating.  This conclusion is 
supported by the GAF score of 63 assigned in May 2002.  
Scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
overall show that the individual is generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  In fact, the examiner stated that one had to 
go "far afield" to find anything wrong with the veteran.  

For all of the foregoing reasons, the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Rating in Excess of 50 percent for PTSD from March 28, 2003, 
to July 19, 2003

For the period from March 28, 2003, to July 19, 2003, the 
veteran is assigned a 50 percent disability evaluation 
pursuant to Diagnostic Code 9411.  In order to be entitled to 
the next-higher 70 percent disability evaluation, the 
evidence would have to reveal occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Here, a June 2003 VA examination failed to demonstrate the 
symptomatology necessary to warrant the next-higher 70 
percent rating under Diagnostic Code 9411.  
At that time, the veteran was not suicidal and there was no 
evidence of obsessional activities.  His speech was not 
intermittently illogical, obscure, or irrelevant.  Rather, 
his speech was of normal tone and volume and his thought 
process was logical, with no looseness of association or 
flight of ideas.  There were no delusions, hallucinations, 
grandiosity or paranoia.  There was also no spatial 
disorientation or neglect of personal appearance.  To the 
contrary, he was oriented to time, person, place and 
situation and he was clean-shaven, exhibiting appropriate 
hygiene.  

The June 2003 VA examination did reveal symptoms such as 
intrusive recollections
and his mood was mildly dysphoric.  His affect was 
constricted.  He also exhibited impairments in forming 
personal relationships, as he had few friends and displayed a 
significant level of detachment.  However, it is found that 
such findings have been appropriately considered in the award 
of the 50 percent evaluation presently assigned for the 
period in question.  

Overall, the symptomatology noted does not justify the next 
higher 70 percent evaluation.  This is supported by the GAF 
score of 55 assigned at the June 2003 VA examination.  Such 
score indicates more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).

In conclusion, the evidence shows that the currently assigned 
50 percent evaluation for the period from March 28, 2003, to 
July 19, 2003, is appropriate and that a higher rating is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


Rating in Excess of 50 percent for PTSD from July 20, 2003

From July 20, 2003, the evidence supports an increase in 
disability evaluation to 70 percent under Diagnostic Code 
9411.  Indeed, private psychological evaluations performed on 
July 20, 2003 and May 2004 reveal a marked psychological 
deterioration.  The veteran experienced more flashbacks and 
had greater difficulty with comprehension and recall.  The 
evaluator in July 2003 did not believe that he was capable of 
performing a task if given to him.  His mood and affect had 
also worsened and he was more socially avoidant.  In fact, 
his social, recreational and independent needs had come to a 
point where professional intervention was indicated, and he 
was said to present  "an extremely unfortunate picture."  
His psychological challenges were classified as severe to 
profound.  

By May 2004, the veteran's manner was almost hyperactive.  He 
spoke very rapidly, in a low voice would frequently interrupt 
himself to murmur something negative.  To avoid people, he 
had stopped attending church altogether.  Cognitively, he 
exhibited severely poor concentration and was unable to 
appropriately perform serial 7's or 3's

The Board finds that the symptomatology detailed above 
represents a level of occupational and social impairment that 
exceeds the presently assigned 50 percent rating and 
justifies the next-higher 70 percent evaluation for the 
period in question.  This is further supported by GAF scores 
of 44 and 47, reflecting serious symptoms or any serious 
impairment in social, occupational or school functioning.  

The Board notes that, although a 70 percent evaluation is 
found to be warranted from July 20, 2003, a rating in excess 
of that amount is not appropriate here.  To warrant a 100 
percent evaluation, the evidence would have to show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

Despite the level of deterioration displayed in the July 2003 
and May 2004 psychological evaluations, neither report 
establishes persistent delusions or hallucinations.  To the 
contrary, the veteran exhibited no delusions, paranoid 
ideation or hallucinations, and there was no thought 
broadcasting, thought insertion, alien control of ideas, 
ideas of reference or illusions.  There was similarly no 
finding of grossly inappropriate behavior.  He was not found 
to be a persistent danger to himself or others.  In fact, he 
was found not to be suicidal.  Moreover, regarding 
orientation, his sensorium remained within normal limits.  
While he was slow to respond, he was otherwise completely 
alert, coherent and completely aware of his environment.  
Finally, regarding the activities of daily living, his dress, 
grooming and personal hygiene were acceptable.  

In summation, the evidence of record supports an increase in 
disability percentage from 50 to 70 for PTSD beginning July 
20, 2003.  The evidence does not, however, warrant a rating 
in excess of 70 percent.  In reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect that, for any portion 
of the appeals period, the veteran's PTSD caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.


Effective Date, Prior to March 28, 2003, for a Grant of a 
TDIU

Once again, the effective date of an evaluation and award of 
compensation on an original claim for compensation will be 
the day following separation from active duty service or the 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The veteran did not submit a claim of entitlement to a TDIU 
within one year of separation from active service in December 
1945.  As a consequence, he is precluded from an effective 
date of the day following separation from service.  Instead, 
under 38 C.F.R. § 3.400(b)(2), the appropriate effective date 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.   

Here, the veteran first submitted a claim of entitlement to a 
TDIU on April 22, 2002.  That claim was denied in an August 
2002 rating action.  He did not appeal that determination, 
but submitted additional evidence received on October 25, 
2002.  The claim was again considered and denied by the RO in 
November 2002.  He disagreed with that determination and 
initiated an appeal in December 2002.  A statement of the 
case was issued in March 2003.  The appeal was perfected with 
the submission of a VA Form 9 on March 24, 2003.  

Then, on March 28, 2003, the veteran submitted a new 
application for increased compensation based on 
unemployability.  By rating decision in July 2003, the claim 
for a TDIU was granted, effective March 28, 2003.  

The Board notes that it was not until June 6, 2003, general 
VA examination conducted that a VA examiner found that the 
veteran was likely unemployable as a result of the combined 
effects of all of his service-connected disabilities.  Prior 
to that examination, the claims file lacked a definitive 
opinion as to the veteran's ability to maintain substantially 
gainful employment.  

The date of claim arrived at by the RO was March 28, 2003.  
The Board notes, for the sake of accuracy, that a more 
appropriate date appears to be October 25, 2002.  It was then 
that the veteran submitted additional evidence which led to 
the November 2002 rating decision presently on appeal.  In 
any event, because the June 6, 2003, date upon which the 
veteran was found unemployable came after the date of claim, 
construed either as March 28, 2003, or October 25, 2002, and 
because the later of the dates controls, it is clear that 
there is no basis for an effective date prior to March 28, 
2003, in the present case.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to March 28, 2003, is denied.

Entitlement to a rating in excess of 50 percent for PTSD from 
March 28, 2003 to July 19, 2003, is denied.

Entitlement to a 70 percent rating for PTSD from July 20, 
2003, is granted.

Entitlement to an effective date prior to March 28, 2003, for 
a grant of a TDIU is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



